DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 2 “Applicant notes that the “network output of the network” must not be identified merely with an output of an arbitrary device like a server or node, but, rather, in accordance with the claim, is a network output of a network. Similarly, Applicant notes that the “network output of the network” must not be identified merely with an output of ingress nodes or transit nodes between ingress nodes and egress nodes, but, rather, in accordance with the claim, is a network output of a network.” Examiner respectfully disagrees. The claim limitation a network output of a network is so broad and reads on packets being placed into a FIFO queue for output to a transmission link (see Fig. 4 of Vaananen). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues on page 2 “First, Applicant submits that, as discussed
above, the cited portions of Vaananen fail to disclose or suggest guaranteed delay traffic flows associated with respective network outputs. Second, Applicant a set_of guaranteed delay flow aggregates, much less a set of guaranteed delay flow aggregates associated with the respective set_of network outputs (especially given the lack of any disclosure or suggestion of “network outputs of the network” as claimed).” Examiner respectfully disagrees. Applicants seem to be interpreting “network outputs” and/or “of the network” in a special way without further limitation in the claim. However, the broad meaning of “network outputs” applies to any output happening at the network at any time. 
Applicant argues for claim 23 on page 3 “Vaananen fail to disclose or suggest the feature of “wherein the set of network outputs of the network comprises at least one of a port interfacing with a host device or a port interfacing with a network device located outside of the network.” Examiner respectfully disagrees. Applicants seem to be interpreting “the network” in a special way without further limiting “the network” in the claim.  “the network” is a broad term in the art. The claim limitation “a port interfacing with a network device located outside of the network” is broad enough to be read on Vaananen [0040] the packets received at the input port of the scheduler. Fig. 4 of Vaananen is a scheduling network.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-27, 36, 38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaananen (US 20040085964).
Regarding claims 22 and 41, Vaananen teaches to receive, by a network node of a network including a set of network outputs, a set of packets of a set of guaranteed delay traffic flows, wherein each of the guaranteed delay traffic flows is associated with a respective one of network outputs of the network (Fig. 4, each one of the inbound packets are individually classified into one of class of service specific parallel FIFO queues (4, 5, 6)); queue, by the network node based on a set of guaranteed delay flow aggregates associated with the respective set of network outputs and based on association of the guaranteed delay traffic flows with the respective network outputs, the packets of the guaranteed delay traffic flows (Fig. 4, G+E queue (FIFO) 5); and control, at the network node based on servicing of the set of guaranteed delay flow aggregates by a scheduler, transmission of the packets of the guaranteed delay traffic flows from the network node (Fig. 4, wfq scheduler 1, Transmission link, and [0024] the traffic of the class G+E under all conditions is granted to have access to the guaranteed minimum data rate).
Regarding claim 23, Vaananen teaches wherein the set of network outputs of the network comprises at least one of a port interfacing with a host device or a port interfacing with a network device located outside of the network ([0040] the packets received at the input port of the scheduler).
Regarding claim 24, Vaananen teaches wherein each of the guaranteed delay flow aggregates has associated therewith a respective service rate, wherein the transmission of the packets of the guaranteed delay traffic flows from the network node (Fig. 4 and [0024] the weight of the G+E queue 5 is selected so large in regard to the weight of the BE 6 queue that the traffic of the class G+E under all conditions is granted to have access to the guaranteed minimum data rate).
Regarding claim 25, Vaananen teaches, for each of the guaranteed delay flow aggregates, the respective service rate is at least as large as a sum of a set of service rates allocated to a respective set of guaranteed delay flow aggregates associated with the respective network output at a respective set of network nodes preceding the network node in a network path to the respective network output (Fig. 3, bandwidth reserved for the class G+E, and [0037] (a) and (b) of the division of the instantaneously available bandwidth between the data flows of different classes of service.  In exemplary case (a), the maximum amount of traffic per each class of service is transferred).
Regarding claim 26, Vaananen teaches each of the guaranteed delay flow aggregates has associated therewith a respective timestamp, wherein the transmission of the packets of the guaranteed delay traffic flows from the network node is controlled based on the respective timestamps associated with the respective guaranteed delay flow aggregates ([0047] variables p and q determine the value of weight W such that variable q is dependent on the class of service (G+E or BE) assigned to the packet (i or j) being examined and variable p is dependent on the subgroup assigned to the packet (i or j) being examined, and v is the forwarding order indicator (virtual time stamp) of the packet being transferred).
a size of the packet of the one of the guaranteed delay traffic flows, or a service rate allocated to the guaranteed delay flow aggregate ([0046-0047] The forwarding order indicators (S.sub.G+E(i) and S.sub.BE(i)) Of packet i in class G+E and packet j in class BE, respectively, are computed as follows… wherein L(i-1), L(j-1) are the packet sizes in bytes).
Regarding claim 36, Vaananen teaches the transmission of the packets of the guaranteed delay traffic flows from the network node is controlled based on a guaranteed delay queue associated with the guaranteed delay flow aggregates (Fig. 4, G+E queue (FIFO) 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 29, 34, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen (US 20040085964) in view of Chow et al. (US 6438134).
Regarding claim 28, Vaananen does not expressly teach the transmission of the packets of the guaranteed delay traffic flows from the network node is controlled based on a set of guaranteed delay queues associated with the respective guaranteed delay flow aggregates. Chow teaches Fig. 8 and abstract, the guaranteed service rates of the queues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with chow in order to provide a more efficient bandwidth distribution (Abstract, Chow).
Regarding claims 29 and 37, Vaananen does not expressly teach the transmission of the packets of the guaranteed delay traffic flows from the network node is controlled based on a set of timestamps associated with the respective guaranteed delay queues. Chow teaches Fig. 5, step 74 calculates the time stamp for the appropriate queue for subsequent use by the shaper scheduler 25, step 76 calculates the time stamp for the appropriate queue for subsequent use by the preferred WFQ scheduler in accordance with one of equations (5) and (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chow in order to provide a more efficient bandwidth distribution (Abstract, Chow).
Fig. 8, Fig. 5, step 74 calculates the time stamp for the appropriate queue for subsequent use by the shaper scheduler 25, step 76 calculates the time stamp for the appropriate queue for subsequent use by the preferred WFQ scheduler in accordance with one of equations (5) and (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chow in order to provide a more efficient bandwidth distribution (Abstract, Chow).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen (US 20040085964) modified by Chow et al. (US 6438134), and further in view of Chiussi et al. (US 20020036984).
Regarding claim 30, neither Vaananen nor Chow teaches at least one of the timestamps, the timestamp is a per-packet timestamp associated with one of the packets, wherein the per-packet timestamp is determined for the one of the packets based on arrival of the one of the packets to the respective guaranteed delay queue and is associated with the respective guaranteed delay queue based on the one of the packets becoming a head packet of the respective guaranteed delay queue. Chiussi teaches in claim 12, if the head-of-queue packet of a packet flow is a newly-arrived packet, the generated timestamp is the maximum of either the previous timestamp of the packet flow or the current "real" time, with the value of the service interval of the head-of-the-queue packet being added to said maximum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chiussi in order to prioritize and manage the transmission of data packets ([0002], Chiussi).
Regarding claim 31, neither Vaananen nor Chow teaches wherein the per-packet timestamp is computed based on a timestamp of a previous tail packet of the respective guaranteed delay queue, a size of the one of the packets, and a service rate of the respective guaranteed delay queue. Chiussi teaches in claim 12, if the head-of-queue packet of a packet flow is a newly-arrived packet, the generated timestamp is the maximum of either the previous timestamp of the packet flow or the current "real" time, with the value of the service interval of the head-of-the-queue packet being added to said maximum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chiussi in order to prioritize and manage the transmission of data packets ([0002], Chiussi).
Regarding claim 32, neither Vaananen nor Chow teaches wherein, for at least one of the timestamps, the timestamp is a per-queue timestamp associated with the respective guaranteed delay queue, wherein the per-queue timestamp is determined for the respective guaranteed delay queue based on one of the packets reaching a respective head position of the respective guaranteed delay queue. Chiussi teaches in claim 12, if the head-of-queue packet of a packet flow is a newly-arrived packet, the generated timestamp is the maximum of either the previous timestamp of the packet flow or the current "real" time, with the value of the service interval of the head-of-the-queue packet being added to said maximum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Chiussi in order to prioritize and manage the transmission of data packets ([0002], Chiussi).
Allowable Subject Matter
Claims 33, 35, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467